PER CURIAM.
The petitioner accompanied his petition for writ of certiorari with a motion for additional time to file the transcript of record and supporting brief. Upon the consideration of said motion, the Court finds that the petition filed in this Court May 5, 1965 is directed to a decision of the District Court of Appeal, Second District, filed January 20, 1965, rehearing denied March 5, 1965. Fla.App., 172 So.2d 12. The petition is filed too late to vest this Court with jurisdiction, hence this cause be and the same is hereby dismissed for lack of jurisdiction.
It is so ordered.
DREW, C. J., and ROBERTS, THOR-NAL, O’CONNELL and CALDWELL, JJ., concur.